Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-9, 12-15, 17 & 19-22 are allowed.
The following is an Examiner’s statement of reasons for allowance: The instant invention is related to a video encoding method, video decoding method, and electronic apparatus for signal selection of transform and prediction operations.
Prior art was found for the claims as follows: 
Wang et al. (US 2020/0186799 A1, with priority benefit to Provisional 62/775,802) (hereinafter Wang) 
Drugeon et al. (US 2013/0251039 A1) (hereinafter Drugeon)
Xu et al. (US 2020/0213622 A1 with priority benefit to Provisional 62/787,029) (hereinafter Xu)
Zhao et al. (US 2017/0094313 A1) (hereinafter Zhao)
Lee et al. (WO 2018/080122 A1) (hereinafter Lee)
Park et al. (US 2018/0352247 A1) (hereinafter Park)
Pfaff et al., “CE3: Affine linear weighted intra prediction (CE3-4.1, CE3-4.2), JVET, 14th Meeting: Geneva, CH, 19-27 March 2019, JVET-N0217 (hereinafter Pfaff)
Koo et al. "CE6: Reduced Secondary Transform (RST) (CE6-3.1), JVET, 14th Meeting: Geneva, CH, 19-27 March 2019, JVET-N0193 (hereinafter Koo)

Regarding claim 1, Wang discloses a video decoding method comprising:
receiving data from a bitstream for a block of pixels to be decoded as a current block of a current picture of a video [Paragraph [0068]-[0069], supported in Paragraphs [0046]-[0047] in Provisional, Video decoder receives bitstream and decodes encoded video data of syntax elements for blocks (CUs)];
receiving from the bitstream a first signaled index and a second signaled index for the current block [Paragraph [0075]-[0076] & [0095]-[0101], supported in Paragraphs [0049]-[0054] in Provisional, Video decoder determining receiving first and second index values];
determining a first merge index and a second merge index from the first and second signaled indices [Paragraph [0075]-[0076] & [0085]-[0088], supported in Paragraphs [0049]-[0054] in Provisional, Video decoder determining first and second merge indexes from first and second index values in merge mode];
using the first merge index to select a first motion candidate and the second merge index to select a second motion candidate [Paragraph [0100]-[0107], supported in Paragraphs [0049]-[0054] & [0060]-[0071] in Provisional, Video decoder selects two motion candidates using first and second merge indexes];
computing (i) a first prediction based on the first motion candidate for the current block and (ii) a second prediction based on the second motion candidate for the current block [Paragraph [0100]-[0107], supported in Paragraphs [0049]-[0054] & [0060]-[0071] in Provisional, Video decoder determines first and second triangular prediction blocks using first and second index values];
combining the computed first and second predictions to produce a combined prediction [Paragraph [0069], [0078]-[0083] & [0210]-[0215], supported in Paragraphs [0046]-[0048] & [0051] in Provisional, Instead of splitting a CU into two triangular PUs, the decoder performs reciprocal process of combining two triangular prediction units that forms combined triangular PU]; and
reconstructing the current block by using the combined prediction [Paragraph [0107], [0174]-[0176] & [0198], supported in Paragraphs [0103] & [0123] in Provisional, Reconstruction unit reconstructs current block using prediction blocks].
	Next, Drugeon teaches combining the computed first and second predictions to produce a combined prediction according to weighting factors each of which being derived based on a distance and an angle [Paragraph [0240], Generating the predicted block by extrapolating or interpolating using reference pixels and computing weighted sum. The weights (wa, wb, wc, and wd) are determined according to the direction, as angle, of the edge. For example, a larger value is assigned to each of the weights, as a distance from one of the reference pixels respectively corresponding to the weights to a line that crosses the predicted pixels and is directed to an edge, of a triangular edge partition].
However, neither Wang, Drugeon, nor Xu disclose or suggest wherein the second signaled index is equal to the second merge index minus one in an event that the second merge index is not less than the first merge index. 

Regarding claim 9, and similarly claim 21, Zhao discloses an electronic apparatus [Paragraph [0051], Fig. 1, source device 12 as electronic apparatus] comprising:
an encoder circuit [Paragraph [0051], Video encoder 20 within source device 12] configured to perform operations comprising:
receiving raw pixel data for a block of pixels to be encoded as a current block of a current picture of a video into a bitstream [Paragraph [0051]-[0054], Fig. 1, Video encoder 20 receives source video, as raw pixel data, for encoding and output];
performing a primary transform on a set of residual samples of the current block that are generated based on the set of prediction samples to generate a first set of transform coefficients [Paragraph [0077] & [0108], Fig. 3A, Encoder applies forward primary transform 40, to residual samples calculated following intra- or inter-predictive coding, converting the residual samples to transform coefficients];
determining that a width and a height of the current block are greater than or equal to a first threshold [Paragraph [0165]-[0166], When size of LCU, CU, PU or other type of block is greater than a pre-defined threshold, signaling of NSST and secondary transforms is applied];
performing a secondary transform on the first set of transform coefficients to generate a second set of transform coefficients [Paragraph [0077] & [0108], Fig. 3A, Encoder applies secondary transform 41 following forward primary transform 40, to residual transform coefficients]; and
encoding the current block into the bitstream by using the generated second set of transform coefficients [Paragraph [0194]-[0195], Fig. 8, Encoder 20 applies secondary transform and encodes the data at entropy encoding unit 256].
Next, Pfaff teaches generating a set of prediction samples of the current block by performing at least one of averaging, matrix vector multiplication, and linear interpolation based on pixels of the current block [Sections 1.1-1.4, ALWIP process, extracts four boundary samples by averaging, followed by matrix vector multiplication, and then remaining positions generated by linear interpolation];
However, neither Zhao nor Pfaff teach or suggest determining that an index of the secondary transform is larger than an index threshold.

Regarding claim 17, and similarly claim 22, Zhao discloses a video decoding method comprising:
receiving data from a bitstream for a block of pixels to be decoded as a current block of a current picture of a video [Paragraph [0212]-[0213], Video decoder 30 receives encoded video bitstream containing video blocks for decoding], the data comprising a secondary transform index that is indicative of a secondary transform applied to the current block; determining a primary transform is applied to the current block [Paragraph [0220]-[0222], Fig. 10B, Primary inverse transform is selected and applies a separable inverse transform, such as DST or DCT, upon receiving secondary inverse transformed coefficient blocks, as current block]; and
decoding the current block by performing a secondary inverse transform operations according to the secondary transforms and a primary inverse transform operation according to the primary transform following the performing of the secondary inverse transform operation [Paragraph [0220]-[0222], Fig. 10B, Primary and secondary inverse transforms are applied forming a decoded video block when residual video block is summed with predictive blocks]; and
wherein the default primary transform mode is inferred when the secondary transform is enabled [Paragraph [0220]-[0222], Fig. 10B, Primary inverse transform is selected and applies a separable inverse transform, such as DST or DCT, upon receiving secondary inverse transformed coefficient blocks, as current block].
Then, Lee teaches of enabling, responsive to the determining that the primary transform is applied to the current block [Paragraph [0116], Coding parameters include information (flag, index, etc.) such as syntax element on whether or not a first transform, as primary, is used], a primary transform by selecting a default primary transform mode or by parsing a primary transform index from the data, wherein the primary transform index is indicative of the primary transform [Paragraph [0116] & [0166]-[0171], Coding parameters include information (flag, index, etc.) such as syntax element on a first order transform index, as primary transform index].
However, neither Zhao nor Lee teach or suggest determining, based on the secondary transform index, whether a primary transform is applied to the current block; and performing a secondary inverse transform operations according to the secondary transforms and, responsive to the determining that the primary transform is applied to the current block, a primary inverse transform operation.

Applicant uniquely claimed distinct features in the instant invention, which are not
found in the prior art, either singularly or in combination. These features, as well as the combination of all the limitations within the independent claims, are not found or suggested in the prior art. Furthermore, there is not strong motivation or reasoning to combine the references to arrive at the claimed invention.
The various claimed limitations mentioned in the claims are not taught or suggested by the prior art taken either singly or in combination, with emphasis that it is
each claim, taken as a whole, including the interrelationships and interconnections
between various claimed elements make them allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably
accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL CHANG whose telephone number is (571)272-5707. The examiner can normally be reached M-Sa, 12PM - 10 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL CHANG/Primary Examiner, Art Unit 2487